IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1079
                             Filed November 6, 2019


IN THE INTEREST OF M.E.,
Minor Child,

S.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       A mother appeals the juvenile court decision terminating her parental rights.

AFFIRMED.



       Shireen L. Carter of Shireen Carter Law Office, PLC, Norwalk, for appellant

mother.

       Thomas J. Miller, Attorney General, and Anna T. Stoeffler (until withdrawal)

and Mary A. Triick, Assistant Attorneys General, for appellee State.

       Lynn Vogan of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.



       Considered by Greer, P.J., Schumacher, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                             2


DANILSON, Senior Judge.

         A mother appeals the juvenile court decision terminating her parental rights.

The mother does not challenge the statutory grounds for termination and we find

termination of the mother’s parental rights is in the child’s best interests. We affirm

the decision of the juvenile court.

         I.     Background Facts & Proceedings

         S.T., mother, and D.E., father, are the parents of M.E., born in 2017. The

child was removed from the parents’ care on December 20, 2017, based on the

parents’ unresolved mental-health issues, domestic violence, substance abuse,

and unstable living arrangements. The child was placed in foster care. At the time

of the removal, the mother had already been involved in services for four years in

regard to two older children, who were previously removed from her care.1 She

told social workers that she and the father had been smoking marijuana.

         On January 30, 2018, the child was adjudicated to be in need of assistance

(CINA), under Iowa Code section 232.2(6)(c)(2) (2017). The court noted the

mother was homeless and “has struggled with visits including not coming

prepared, coming late, or not attending at all.” In the dispositional order, filed on

March 20, the juvenile court stated the mother “has participated in mental health

therapy, though not consistently,” and had not participated in any treatment for

substance abuse. At that time the child was moved to the home of a family friend

who was willing to adopt the child.




1
    The mother’s parental rights to another child had been terminated.
                                             3


         In a September 11 review order, the court stated the mother was “minimally

engaged in services.” The court found the mother was attending individual therapy

but “has not engaged in domestic violence or substance abuse services as

recommended.” In November, the mother’s visits were reduced to once per week

due to her inconsistent attendance.

         On November 16, the State filed a petition seeking termination of the

parents’ rights. At the termination hearing, the mother testified the child could not

be returned to her care at that time. She stated she did not have stable housing.

The mother had not attended mental-health therapy for five or six months. She

stated she was still in a relationship with the father, although he had not yet

addressed the issue of domestic violence.

         The juvenile court terminated the mother’s parental rights under section

232.116(1)(e), (g), and (h) (2018).2 The court found termination of the mother’s

parental rights is in the child’s best interests, stating:

                The court’s primary consideration is the child’s safety. There
         are ongoing concerns about the safety of the child if returned to the
         care and custody of either parent. The child cannot be safely
         returned to this mother or father. The best interest of the child is the
         primary concern, both long-range and immediate.

The court determined none of the exceptions in section 232.116(3) should be

applied. The mother now appeals.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). “‘Clear and convincing evidence’ means there are no



2
    The father’s parental rights were also terminated. He has not appealed.
                                           4


serious or substantial doubts as to the correctness [of] conclusions of law drawn

from the evidence.” In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.    Best Interests

         The mother does not dispute the statutory grounds for termination of her

parental rights, but she claims termination is not in the child’s best interests. She

asserts there was no evidence she abused substances or presented a safety

concern for the child. She states the barriers to the return of the child to her care

were largely financial in nature.

         In considering the best interests of a child, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa Code

§ 232.116(2)). “It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” Id. at 41.

         We conclude termination of the mother’s parental rights is in the child’s best

interests.      It was noted at the termination hearing that the mother had been

involved in services for almost five years. The mother had the same problems

throughout the pendency of this case. The mother had unstable housing and was

homeless at times. She did not consistently attend therapy for her mental-health
                                        5


problems. Additionally, she was inconsistent in attending visitation. The child

needs stability and consistency, which the mother is not able to provide.

      We affirm the decision of the juvenile court.

      AFFIRMED.